Citation Nr: 1758427	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-12 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to the left thigh, for purposes of accrued benefits.   

2.  Entitlement to a compensable rating for residuals of a gunshot wound to the left arm, for purposes of accrued benefits. 

3.  Entitlement to a compensable rating for residuals of a gunshot wound to the right thigh, for purposes of accrued benefits. 

4.  Entitlement to service connection for a left shoulder disability, for purposes of accrued benefits.  

5.  Entitlement to service connection for dementia, for purposes of accrued benefits.

6.  Entitlement to service connection for a back disorder, for purposes of accrued benefits.  

7.  Entitlement to Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.  The Veteran died in March 2011.  The appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veteran's Appeals on appeal from a decision issued in a January 2012 letter from the Department of Veterans' Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the appeal is with the Regional Office (RO) in Los Angeles, California.   

A videoconference hearing was held by the undersigned Veterans Law Judge in September 2017.  A transcript of this hearing is of record.

 
FINDINGS OF FACT

1.  At his hearing before the Board on September 1, 2017, prior to the promulgation of a decision in the appeal, the appellant requested that her claims for entitlement to increased ratings for residuals of a gunshot wound to the left thigh, right thigh and left arm, as well as service connection for a left shoulder disability, back disability and dementia, for purposes of accrued benefits, be withdrawn.  

2.  The Veteran died in March 2011.  His cause of death was determined to be cardiopulmonary arrest due to congestive heart failure and atherosclerotic cardiovascular disease (heart disease), with no contributory causes of death.  

3.  The Veteran's heart disease is etiologically linked to his service-connected post-traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to increased ratings for residuals of a gunshot wound to the left thigh, right thigh and left arm, as well as service connection for a left shoulder disability, back disability and dementia, for purposes of accrued benefits, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death, have been met.  38 U.S.C. §§ 1110, 1310 (2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant has withdrawn her appeal for entitlement to accrued benefits.  With respect to the claim for accrued benefits, there remain no allegations of errors of fact or law for appellate consideration.  

In the present case, the appellant has stated in hearing testimony that she no longer disagrees with the RO's denial of her claim for entitlement to accrued benefits.  She has withdrawn this claim and, hence, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.

Service Connection - Cause of Death

The appellant has submitted a claim for DIC benefits, asserting that the Veteran's death was attributable to his active duty service.  

Pursuant to 38 U.S.C. § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C. § 1310  (2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a) (2017).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b) (2017).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1) (2017). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2017).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).

The Veteran died in March 2011.  The cause of death listed on his death certificate was congestive heart failure and atherosclerotic cardiovascular disease.  At the time of his death, he was service connected for PTSD with a 100 percent rating.  There is no evidence that the Veteran's heart disease should have been service-connected, nor has the appellant so asserted.

The appellant asserts that the Veteran's PTSD contributed to his heart disease, which in turn, caused the Veteran's death.  After a review of the evidence of record, the Board determines that service connection for the cause of the Veteran's death is warranted.  Specifically, there is a causal connection between the Veteran's PTSD and his heart disease which produced death.  See 38 C.F.R. §§ 3.310; 3.312(c)(1) (2017).  In this regard, the Board relies heavily on a March 2012 medical opinion from Dr. K.C., a private physician.  Dr. K.C. points to medical literature, much of which is of record, documenting a very strong causal connection between PTSD and heart disease in patients of both diseases.  This literature indicates that persons with PTSD are at increased risk of coronary heart disease morbidity and mortality.  It suggests that PTSD can result in important neurobiological and psychophysiological changes, which may contribute to increases in cardiovascular risk.  More importantly, Dr. K.C. applies the principles in the medical literature to the Veteran's case.  He also expresses no doubt that the Veteran exhibited avoidance behavior consistent with PTSD, which led to the Veteran's heart disease going untreated.  Based on this medical opinion, it is at least as likely as not that the Veteran's PTSD is causally connected to his heart disease.

Therefore, in view of the medical evidence of record, the Board concludes that the Veteran's heart disease is at least as likely as not caused by his PTSD.  Accordingly, service connection for the cause of the Veteran's death is warranted on this basis. 


ORDER

The issues of entitlement to increased ratings for residuals of a gunshot wound to the left thigh, right thigh and left arm, as well as service connection for a left shoulder disability, back disability and dementia, for purposes of accrued benefits, are dismissed without prejudice.  

Service connection for the cause of the Veteran's death is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


